NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CATHERINE HILL, individually and as              No.   16-16260
heir of Dillon M. Hill and as special
administrator of the Estate of Dillon M. Hill,   D.C. No.
                                                 2:14-cv-01175-JAD-CWH
                Plaintiff-Appellant,

 v.                                              MEMORANDUM*

LAS VEGAS METROPOLITAN POLICE
DEPARTMENT,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                           Submitted October 17, 2017**
                             San Francisco, California

Before: WALLACE, CALLAHAN, and NGUYEN, Circuit Judges.

      Catherine Hill appeals from the district court’s summary judgment in favor

of the Las Vegas Metropolitan Police Department in this action brought under 42



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1983 and Nevada state law. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm for the reasons stated by the district court.

      AFFIRMED




                                          2